— Order unanimously modified so as to enjoin the transfer of the 1,687 shares of stock of the United Brush Manufactories during the pendency of the action, upon condition that the plaintiff furnish a surety company bond in the sum of $500, and upon condition that the action be set down for trial during the February, 1951, term and, as so modified, affirmed, with $20 costs and disbursements to the appellant. No opinion. Settle order on notice. Present — Peek, P. J., Dore, Callahan, Yan Yoorhis and Shientag, JJ.